DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims  objected to because of the following informalities:  in claim 2, line 5, change “a patient” to “the patient”; in claim 2, line 13, change “a microcirculation” to “the microcirculation”; in claim 2, line 17, change “an at least” to “the at least”; in claim 2, line 18, change “a portion” to “the portion”; in claim 3, line 3, change “a portion” to “the portion”; in claim 3, line 3, change “an at least partially” to “the at least partially”; in claim 5 line 2, change “an at least partially” to “the at least partially”; in claim 5 line 3 change “a portion” to “the portion”; in claim 11, line 1, change “the oxygen saturation” to “the measure of oxygen saturation”; in claim 12, line 3, change “a patient” to “the patient”; in claim 12, line 12, change “a microcirculation” to “the microcirculation”; in claim 12, line 16, change “an at least” to “the at least”; in claim 12, line 16, change “a portion” to “the portion”; in claim 13, line 3, change “a portion” to “the portion”; in claim 13, line 3, change “an at least partially” to “the at least partially”; in claim 15 line 2, change “an at least partially” to “the at least partially”; in claim 15 line 3 change “a portion” to “the portion”; in claim 15 line 10, change “an at least partially” to “the at least partially”.  Appropriate correction is required. Same objections applies to claims 21 and 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 16 are rejected due to dependency. 
Claim 16 recites the limitation "the relationship" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4, 11-14, 19-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Philips (USPN 7,338,447-Cited by the Applicant).
Philips discloses a method and an apparatus for measuring physiologic tissues perfusion information including a first device producing a first output indicative of blood flow of a patient, a second device (pulse oximeter) producing a second output indicative of oxygen content of the blood, and a processor combining the first and the second outputs to produce a third output indicative of tissue perfusion. Therefore, determining the current microcirculation state of at least a portion of blood vessels at the tissue monitoring site, and triggering an alarm when tissue perfusion reading (blood .
Claim(s) 2-4, 11-14, 19-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abreu (USPN 2003/0069489-cited by the Applicant).
Abreu discloses a microcirculation monitoring device configured to monitor the microcirculation of a patient at a tissue site, the monitoring device comprising: a sensor and a patient monitor configured to calculate a flow of blood at the eyelid using the detected one or more beams of light. The patient monitor calculates the flow of blood using multiple images of the tissue site. The flow of blood is calculated using ratios of oxygen saturation. See ([0072]-[0077],[0090]-[0096],[0113]-[0118], [0137]-[0138]).
Claims 2-4, 11-14, 19-24 are rejected under 35 U.S.C. 102(e) as being anticipated by Shani (USPN 2009/0143655-Cited by the Applicant).
Shani discloses an apparatus and method of determining blood vessel flow state comprising generating a plurality of stored data points wherein a data point comprises an oxygen saturation value, the plurality of data points generated periodically by: determining an oxygen saturation value of blood from measured red and infrared light absorption characteristics of tissue at a tissue monitoring site monitored by a physiological sensor, and storing the measured oxygen saturation, determining a relationship between the stored data points; comparing the determined relationship with stored microcirculation data corresponding to a microcirculation state, the stored microcirculation data representing a relationship between oxygen saturation values, and determining a current microcirculation state of at least a portion of blood vessels at the .
Allowable Subject Matter
Claims 5-10,15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art listed above, fail to disclose comparing the determined relationship with at least some of a plurality of previously determined data sets, wherein the previously determined data sets indicate microcirculation conditions associated with different relationships between measures of oxygen saturation and other calculated parameters, in combination with remaining claimed features. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,192,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,666,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,795,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,271,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mallari Patricia can be reached on (571)272-55969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/Examiner, Art Unit 3791